Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In view of the amendment to claim 1, the lack of unity restriction has been modified as follows:
	Group I, claims 1-15 and 18-22, drawn to a coating composition comprising a polymeric matrix including at least two different wavelength emitting non-toxic quantum dots and/or fluorophors wherein the non-toxic quantum dots and/or fluorophors are selected to emit in both the visible light range and the NIR light range in response to UV light and NIR light; a medical device coated with the composition; a method of locating a medical device wherein the medical device coated with the composition and a surgical system comprising the medical device coated with the composition.
	Group II, claims 23 and 24, drawn to a method of coating a medical device comprising mixing a fluorescent dye or quantum dots with a polymer to create a coating solution, pretreating a medical device to bond to the polymer; dip coating the pre-treated device and curing the coating solution. 
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature in that the coating composition of Group I is different from that of Group II.
Applicant's election with traverse of Group I, now claims 1-15 and 17-22, in the reply filed on 30 November 2020 is acknowledged.  The traversal is on the grounds that the special technical feature added amendment to claim 1, which is the presence of both a visible light 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 11(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/301,312, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [009] uses the term “fluorescent dye” in lines 12-14 to refer to both visible light emitting fluorescent dyes and NIR emitting fluorescent dyes. The rest of the specification used the term fluorescent dye” to refer visible light emitting fluorescent dyes and used the term “NIR dyes” to refer to NIR emitting fluorescent dyes. Applicants should be consist in their terminology. It is suggested that applicants use the term “fluorophor” in line 12 pargraph [009] instead of “fluorescent dye” match the teachings in the rest of the disclosure. In addition, this pargraph teaches that luminescent metal doped alumina is a fluorescent dye. This is incorrect since is metal doped alumina does not chemically bind to the polymeric matrix material, which is required for a material to be considered a dye. 
The specification teaches amounts in terms of “ul” and thicknesses in terms of “um”. These units should be “μl” and “μm”. 
Paragraph [0024] states that the referenced article by Yang et al teaches methyl-2-cyanoacrylate and epoxy as a polymeric adhesive. The article only teaches methyl-2-cyanoacrylate as a polymeric adhesive, there is no teaching of an epoxy being present in the adhesive of the article. Appropriate correction is required.

The subject matter of claims 5 and 7.
Claims 5 and 7 teaches the fluorescent dye of claim 4 is present in the composition in a dye to polymer ratio of at least 0.14 mg/ml or greater than 10 mg/ml. Pargraph [0021] teaches a composition of indocyanine dye (a NIR fluorescent dye) in epoxy where the dye to polymer ratio of at least 0.14 mg/ml, preferably greater than 10 mg/ml, up to the amount at which self-quenching occurs. This paragraph also teaches a dansyl chloride dye (a fluorescent dye) in epoxy where the dye to polymer ratio of  1.25 mg/g  and states that the minimum concentration is that which produces a detectable response and the maximum concentration is the amount at which self-quenching occurs. These teachings do not provide proper antecedent basis for the subject matter of claims 5 and 7 since they do not teach that for compositions comprising the dyes of claim 4, they are present in the composition in a dye to polymer ratio of at least 0.14 mg/ml or greater than 10 mg/ml.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
In claim 4 the “and” before “luminescent metal doped alumina” should be deleted since it is unnecessary.  In claim 12, “and” is needed between “green” and “dansyl”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended on 30 November 2020 so that the claimed composition is required to comprise at least two fluorophors and/or quantum dots, where the fluorophors and/or quantum dots are selected to emit in both the visible light range and the NIR light range in response to UV light and NIR light. Claims 2-15 and 18-22 implicitly include this limitation. The originally filed disclosure teaches, in paragraphs [0019], [0023] and [0035]-[0038], the composition contains two emitters, a fluorescent fluorophor or quantum dots, which emits visible light when excited by UV light; and a NIR fluorophor or quantum dots, which emits NIR light when excited by NIR light. This teaching of two emitters or luminescent materials does not support the newly claimed limitation of two or more luminescent materials. Thus the added limitation is new matter. 
The wording of claims 4-9 and 12 indicates that the claimed composition comprises quantum dots and/or fluorophors and a fluorescent dye. The specification teaches the composition comprises quantum dots and/or fluorophors, such as a fluorescent dye. This teaching is different from what is being claimed because the claims require that the fluorescent 
Claims 10 and 11 teaches the polymer matrix comprises or consists of epoxy. The specification teaches the matrix comprises or consists of epoxy glue or adhesive. Since not all epoxies which can be used as or in a polymer matrix for coatings are epoxy glues or adhesives, the claimed teachings are different from what is taught in the specification. The discrepancy between what is being claimed and that taught in the specification needs to be corrected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 11, 12, 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite since it is unclear if it is requiring the composition to comprise only quantum dots selected from the claimed compositions as at least two different wavelength emitting materials or if it is requiring that at least one of the different wavelength emitting materials be a quantum dot selected from the claimed compositions. 
Claims 4 and 12 are duplicates. Applicant is advised that should claim 4 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one 
Claim 10 is indefinite since it is unclear if applicants are claiming the polymer comprises epoxy or epoxy glues. 
Claim 11 is indefinite since the wording of the Markush group defining the quantum dots or fluorophor means that the quantum dots or fluorophor is only one of the listed materials, but claim 1 requires that the compositions comprises a luminescent materials selected from the group consisting of at least two quantum dots, at least two fluorophores or mixtures of quantum dots and fluorophores. It should be noted that the claimed rubrene and InP/ZnS are fluorescent materials and indocyanine green is a NIR dye. 
Claim 20 in indefinite since the claimed method set forth in the body of the claim of providing at least one medical device having the coating of claim 1 and stimulating emission from the coating does not any relationship to the method of the preamble since the claimed process steps of providing and stimulating do not include a step of locating the medical device. 

Claim Interpretation
In view of the teachings of claims 8 and 9, claims 4 and 12 are being interpreted as meaning that at least one of the fluorophores is selected from the materials of these claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 12-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/077259.
This reference teaches surgical articles comprising a fluorophor and a method for locating the surgical article. The surgical article can be a surgical needle or forceps and can be made of metal or plastic and the fluorophor can be located on the metal or plastic surface of the article. The surgical article located by stimulating the fluorophor on the surface of the article using an excitation source and detecting the emission from the fluorophore. This process reads upon that of claim 20 and the system of claim 21. Page 25,lines 11-12 and page 26, lines 31-33 teach that the fluorophor can be present on the surface of the surgical article in a polymeric film which is then used to coat the article. This taught film coating reads upon the claimed composition for coating since the teaching of the fluorophor being dispersed in a polymer film means that the fluorophore is in a polymeric matrix and the fact that the film coats the article means that the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In addition, the use of combination of a NIR dye and fluorescent protein the coating means that the coated surgical articles can be used in surgeries which include the use of marking/identifying dyes which may fluoresce in the visible or NIR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/27/21